Judgment and order dismissing second amended complaint as to certain defendants unanimously reversed, without costs of this appeal to any party and motion denied, without costs and without prejudice to the right to renew in accordance with the memorandum. Memorandum: The motion to dismiss the complaint under subdivision 4 of rule 106 of the Rules of Civil Practice should have been denied as to all defendants. The motions under rules 90 and 102 to separately state and number and to make more definite and certain should have been granted in the interests of orderly practice and procedure and to enable the court to pass intelligently upon the sufficiency of this very garbled complaint. After such motions are made and granted, the defendants or any of them may move to dismiss under said subdivision 4 of rule 106 or may make such other motions addressed to the complaint as they may be advised, whether or not such motions have been previously made. (Appeal from judgment and order of Oneida Special Term dismissing the second amended complaint as to the defendants Utica Mutual Insurance Company and three other defendants. The order appealed from dismissed the complaint as to the four defendants but denied the motion as to the other defendants with certain exceptions, in an action for slander.) Present — Williams, P. J., Goldman, McClusky and Henry, JJ.